Title: To Benjamin Franklin from J. M. Couder and Other Offerers of Goods and Schemes, 6 December 1780
From: Couder, J. M.
To: Franklin, Benjamin


During the period of this volume merchants and manufacturers continued to offer their goods for the war in America, while other correspondents proposed a variety of schemes to benefit the cause and the country.
On December 6 master tapissier J.M. Couder of Nancy offers a full range of military camp equipment, from tents to folding stools and gun covers, all part of an unclaimed order for the Nassau legion. His letter, published below, may have been forwarded by Halder & Co. who write from Strasbourg on December 14 with an enclosure from one of their correspondents and their own offer of service of any kind.
At Liège on January 12 Louis Der Kenne signs by proxy for the widow Ph. Velart an offer of some two hundred thirty muskets à la prussienne. Though solid and suited to any task, the muskets, which normally sell for 6.10 guilders, can be had for five guilders apiece and will be sent postage free to Akker and Heineken, the firm’s correspondent at Amsterdam, where Franklin’s representative can examine them. Franklin’s note endorsed it for a reply: “Que je nai pas besoin mes Remerciments pour l’Offre.”
Jourdan, writing from Troyes on February 5, has a more domestic market in mind. His liquid white soap has superior spot-removal qualities, a great advantage in Boston, he thinks. Another variety he makes cuts laundering time in half. His candles burn for ten or eleven hours but smell more like wax than tallow. They are of great beauty, their light does not tire the eyes, and they cost but two or three sols more a pound than tallow candles. He will travel to Paris to demonstrate his products and pass on his recipes. He also has found a use for the stems and ribs of the tobacco leaf, a plant he hears grows widely in the immense colony of Boston. His secret can be put to use there or the castoff stems and ribs can be imported into France at five or six sols per livre.
Lars Falck, the proprietor of a large tannery erected at Stockholm twenty years earlier by an English house and still manned by English curriers, has heard that the Congress of the United American Provinces wants a quantity of shoes for the army. Writing in English, on February 16, he proposes to supply two thousand pairs a month, to be delivered at Helgoland to the American agent Mr. Greig. He assures Franklin that the quality of the shoes, made from Irish hides and skins, will equal “the shooing deliverrd to his Majestys Army.” He asks the same price as that paid by his government, six shillings sterling a pair. Messrs. Thourton and Baur, who carry his letter, will attest to the solidity of his house.
On March 26 Frederic Guillaume Kurlbaum, a textile manufacturer from Bielefeld, Westphalia, recommends his fabrics, toiles d’Hollande, de Wahrendorff, de Bielefeld, for sails as well as damask for domestic use. A certain Baron de Disbach had written him from Aix-la-Chapelle (Aachen) the year before to request samples of fabrics, saying that he was under contract to supply Franklin with eighteen to twenty thousand florins worth of fabric annually for America. When Kurlbaum sent the samples to a friend for forwarding, the answer came back that there was no such person there. Would Franklin now take on the business or supply the addresses of firms who would? Now that Holland has entered the war he has fewer outlets for his merchandise.
Sometime during 1780, but before news of Maria Theresa’s death on November 28 was widespread, Philippe Wallez, a merchant at Ghent, directed an undated memoir to Franklin with a proposal to open direct trade between the Austrian Netherlands and America. Firearms, hardware, hats, shoes, and textiles from Flanders could be exchanged for American tobacco, rice, and indigo. With the end of the war trade could expand to include cod, steel, planking, and other raw materials from America, and lace from Flanders. To ensure some measure of control over the price of its tobacco, the United States should establish an entrepôt at Marseilles, a free port, and another at Ghent or Ostend for even though the Empress Queen has forbidden all trade with America, it is likely that this barrier will be lifted once these commercial advantages are recognized. In addition, since the Austrian Netherlands has no merchant marine, the United States would be responsible for all transportation.
Lanblin of Lille offers an instrument he has designed to take a position on land or sea, with respect to the sun but not the horizon. Easy to operate, it can also trace Mercator projections. For two years now he has tried unsuccessfully to have it examined for use by the French navy. Six months after completing it he read in the February 19, 1779, issue of the Gazette de France that M. de Gaule, ingénieur au havre, had presented his azimuthal compass to Sartine. If his instrument, easy to use and accurate, were accepted he would turn his talents to producing one to measure longitude. In his travels to the islands in America he has seen nothing like it and therefore attributes his lack of success to his station, a simple jeweller without the funds to produce a prototype. He will send his instrument to Franklin and in return asks only for a position in his household until peace is reestablished and he can go to the United States under Franklin’s protection. His address is care of Mademoiselle Dormael, residing at Mr. J.B. Dupassez’s in Lille.
Another maritime scheme is proposed on January 26 by Jaques Bergeon & Co., bankers at The Hague. They want permission to have the “fameux Marin Le Sieur Paul Yones” take command of a Dutch fleet, organized by the citizens and patriots of the outraged Republic against Great Britain. They enclose a notice of their plan printed in a French gazette and a plan printed in Dutch. They wish Jones’s current address and advice on whether or not he might serve with the vessel now under his command as “Maître Grand Amiral hereditaire.”
On March 7 a M. de La Corbière advances his plan, “dans le Siecle des Emprunts,” to establish a lottery for the United States in Europe. Since such schemes in France are controlled by the King, he proposes that it be opened in Genoa and lots be sold throughout Europe. Though a resident of Paris he has come to Turin where he had hoped to initiate a lottery for an enterprise which has not been realized. He asks Franklin to write care of his wife in Paris and to send a duplicate poste restante to Turin.
Rabiqueau presents his offerings on January 21. Franklin’s natural affection for the sciences and arts, and his desire to see them bear fruit in America, gives Rabiqueau hope that his prospectuses, already presented to the King’s brothers, Monsieur and the comte d’Artois, will find favor.
 
Monsieur
Nancy Le 6 Decemb. 1780.
J’ay lhonneur de vous offrir un assortiment considerable de tentes et marquises Pour officiers Generaux, Colonels simples officiers, et soldats tant dinfrie. que de Cavalerie; de Lits de Camp tout garnis; de Malles a Lits, manteaux d’armes, tabourets plians Et autres Equipages de guerre Les plus legers et pourtant Les plus solides et les mieux Conditionés qu’on puisse Employer a la guerre. Ils ont été faits pour La Legion de nassau qui n’a point eû Lieu. La Cour de france En a repris une partie pour son compte; mais Je suis à portée de vous Completter Les nombres dont vous auriez besoin dans Chaque Espèce.
Par Le prix de la main d’oeuvre dans cette Province Et La facilité que Jay de m’y procurer des Toiles convenables, des Coutils et autres fournitures sans etre assujetti aux droits d’Entrée dans le Royaume, je puis Livrer tous ces articles a meilleur marché qu’aucun autre Entrepreneur. Vous en seriez convaincu Monsieur si vous avïez occasion de m’Employer, ou d’acheter ce que Jay en Magasin. J’auray à ce sujet Lhonneur de vous observer que Le traité que Javois fait avec Mrs. de Nassau ne montoit qu’à Environ 60 mille Livres, et que pour cette somme Je leur avois fait dans L’Espace de 3 mois tous les Equipages de Camp de 2000 hommes, de 150 officiers, de 100. Cadets Gentilshomes et d’un grand Etat major. Le tout traité et Executé sous Les yeux des officiers preposés pour Cela.
Si donc Monsieur Les Etats d’amerique avoient Besoin de quelques fournitures du genre dont Je fais depuis longtems un grand Commerce, vous pouvez disposer de moy, et compter d’etre bien et promptement servi, et de trouver toutes Les facilités que vous pourrez desirer. Je serois bien flatté d’avoir a Executer vos ordres, et au premier avis J’iray Les Recevoir de vous meme a Paris.
Je suis avec Respect Monsieur Votre trés humble et Très obeissant serviteur
J. M. CouderMaitre Tapissier a Nancy.
M. francklin—Ministre Plenipotentiaire des Etats-unis de L’amerique
 
Notation: Couder J. M. Mancy le 6. Decemb. 1780.
